         Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 1 of 11




1    Melissa G. Fulgencio (SBN 277663)
     UPLIFT LAW, PC
2
     E-mail: mel@upliftlaw.net
3
     650 N. Rose Drive, Ste. 620
     Placentia, CA 92870
4    Telephone: (714) 248-5612
     Facsimile: (714) 582-3990
5
     Attorneys for Plaintiff,
6
     MORSE COMMUNICATIONS, INC.
7

8
                             UNITED STATES DISTRICT COURT
9
                                    NORTHERN DISTRICT
10

11   MORSE COMMUNICATIONS, INC., a                 Case No.:
     Florida corporation,
12                                                 COMPLAINT FOR DAMAGES
                               Plaintiff,            1. Breach of Written Contract
13                                                   2. Fraud - Intentional Misrepresentation
           v.                                        3. Unfair Business Practices [Bus. & Prof.
14
                                                        Code § 17200, et seq.
15   ORACLE AMERICA, INC., a Delaware
     corporation; NETSUITE INC., a Delaware
16   corporation; ORACLE CORPORATION, a
     Delaware corporation; and DOES 1 through
17   40, inclusive,
18
                               Defendants.
19

20

21

22
                   [REMAINDER OF PAGE INTENTIONALL LEFT BLANK]
23

24

25

26

27

28


                                         COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 2 of 11




1           Plaintiff Morse Communications, Inc., (“Plaintiff” or “Morse”), by and through their
2    attorneys of record Uplift Law, PC, brings this action against Defendants Oracle America, Inc.;
3    NetSuite Inc.; Oracle Corporation; and Does 1 through 40 (collectively, “Defendants”) (Plaintiff
4    and Defendants shall be referred to as the “Parties”) for: general and compensatory damages;
5    exemplary and punitive damages; pre-and post-judgment interest; injunctive relief; and costs and
6    attorneys’ fees resulting from Defendants’ unlawful conduct, and as grounds therefore alleges as
7    follows:
8                                    JURISDICTION AND VENUE
9           1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 based on
10   diversity of citizenship between the parties. Plaintiff Morse Communications is incorporated and
11   headquartered in Florida. Defendant Oracle Corporation is incorporated in Delaware and
12   headquartered in California. The amount in controversy alleged herein exceeds $75,000.
13          2.      The U.S. District Court for the Northern District of California is the proper venue
14   because the various actions as set forth herein occurred, in part, in this judicial district; and
15   Defendants are domiciled here. The contracts between Plaintiff and Defendants were, in part,
16   entered into and performed in San Mateo County, California.
17          3.      There is an actual and present controversy between and among the Plaintiff and
18   Defendants.
19                                              PARTIES
20          4.      Plaintiff Morse Communication, Inc., at all times relevant herein, was and is a
21   resident of the County of Brevard in the State of Florida.
22          5.      Plaintiff is informed and believes, and based thereon allege, that at all relevant
23   times herein, Defendant Oracle Corporation was and is a Delaware corporation qualified to do
24   business in the State of California. Plaintiff is further informed and believes, and based thereon
25   alleges, that Defendant Oracle Corporation’s World Headquarters is located in San Mateo
26   County, California at 500 Oracle Parkway, Redwood Shores, California 94065 and that Defendant
27   Oracle Corporation conducted business as set forth herein in San Mateo County, California.
28
                                                    -2-
                                           COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 3 of 11




1            6.      Plaintiff is informed and believes, and based thereon allege, that at all relevant
2    times herein, Defendant NetSuite, Inc., was and is a Delaware corporation qualified to do business
3    in the State of California. Plaintiff is further informed and believes, and based thereon alleges,
4    that Defendant NetSuite, Inc.’s, Corporate Headquarters is located in San Mateo County,
5    California at 500 Oracle Parkway, Redwood Shores, California 94065 and that Defendant
6    NetSuite Inc., conducted business as set forth herein in San Mateo County, California.
7            7.      Plaintiff is informed and believes, and based thereon allege, that at all relevant
8    times herein, Defendant Oracle America Inc., was and is a Delaware corporation qualified to do
9    business in the State of California. Plaintiff is further informed and believes, and based thereon
10   alleges, that Defendant Oracle America Inc.’s, Corporate Headquarters is located in San Mateo
11   County, California at 500 Oracle Parkway, Redwood Shores, California 94065 and that Defendant
12   Oracle America Inc., conducted business as set forth herein in San Mateo County, California.
13           8.      Plaintiff is ignorant of the true names and capacities of Defendants sued as DOES
14   1 through 40, inclusive, and therefore sues these Defendants by such fictitious names. Plaintiff
15   will amend this Complaint to allege their true names and capacities when ascertained. Plaintiff is
16   informed and believes and thereon alleges that each of these fictitiously named Defendants are
17   responsible in some manner for the occurrences herein alleged, and that Plaintiff’s injuries as
18   herein alleged were proximately caused by the aforementioned Defendants.
19           9.      At all times herein mentioned, Defendants, and each of them, ratified the acts of
20   each of the other Defendants.
21           10.     Plaintiff is informed and believes and on that basis alleges that, at all relevant
22   times, each of the Defendants, whether named or fictitious, was the agent, employee, alter ego,
23   and/or co-conspirator of each of the other Defendants, and in doing the things alleged to have
24   been done in the Complaint, acted within the scope of such agency or employment, or ratified the
25   acts of the other.
26                                    GENERAL ALLEGATIONS
27           11.     On or about November 29, 2018, Plaintiff and Defendants, by and through their
28
                                                    -3-
                                           COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 4 of 11




1    respective agents, entered into the Subscription Service Agreement and the Agreement for the
2    Fixed Price Statement of Work (collectively the “Agreement”).
3            12.    Defendants market their products as a Software as a Service (SaaS), which was
4    specifically what Plaintiff was looking for.
5            13.    Before entering into the Agreement, Plaintiff underwent significant research and
6    due diligence efforts in vetting the best product for their needs.
7            14.    Prior to entering into the Agreement, Plaintiff explicitly told Defendants that it
8    was important that they not be required to pay platform subscription fees until their “go live” date.
9    In response, during negotiations and Defendants’ sales pitch, Defendants assured Plaintiff that
10   Plaintiff would not be required to pay platform fees until their “go live” date.
11           15.    During Defendants’ sales pitch, Plaintiff explicitly expressed that one of their
12   requirements from Defendants’ product was the capability to do internal payroll rather than being
13   forced to use a third party. Defendants promised that their product would have this capability for
14   Plaintiff.
15           16.    At all relevant times, Defendants, by and through their various representatives,
16   stated that their product would meet Plaintiff’s needs and said product would “go live” on or
17   around March 2019.
18           17.    Unfortunately, as set forth in the Parties’ communications, this was not the case as
19   Defendants regularly and repeatedly failed to deliver a product that satisfied Plaintiff’s needs.
20           18.    Defendants knew at the time of their various statements that Defendants’ product
21   would, in fact, not actually satisfy Plaintiff’s needs per the Parties’ Agreement.
22           19.    Based on Defendants’ alleged knowledge of its own software and its ability to
23   implement the software for Plaintiffs’ needs, Plaintiff, who had no working knowledge of the
24   software’s capabilities, relied on Defendants’ representations by entering into the Agreement.
25           20.    In or around February 2019, Plaintiff informed Defendants of a missing cost
26   module, which ultimately resulted in months of delays. Plaintiffs further informed Defendants
27   that they had failed to deliver the subscription module as of on or about December 17, 2019.
28
                                                     -4-
                                            COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 5 of 11




1           21.     More than one year after the Parties entered into the Agreement and approximately
2    nine months after the agreed upon “go live” date, Defendants still failed to deliver a critical
3    module.
4           22.     Despite Plaintiff’s consistent communication with Defendants regarding the
5    missing modules, Defendants demonstrated that they were incapable of providing the modules as
6    contracted and had little to no understanding of their own products.
7           23.     Throughout Plaintiff’s interactions with Defendants, it became abundantly clear
8    that Defendants’ representatives do not in fact have a good understanding of their own products
9    and therefore had no reasonable belief that Defendant would be able to perform in accordance
10   with the Parties’ Agreement.
11          24.     Plaintiff regularly requested updates, attended trainings, and made best efforts to
12   work with Defendants in order to satisfy their needs and the Agreement. Plaintiff’s requests and
13   efforts were consistently met with vague responses, unnecessary repeated trainings, missed
14   deadlines, ignored concerns, missing products, and custom development charges due to missing
15   functionality and modules.
16          25.     Defendants consistently billed Plaintiff against budget for allegedly providing an
17   exorbitant amount of working hours to Plaintiff’s project without any evidence that any work was
18   actually completed and without providing any justification.
19          26.     Without prior notification to Plaintiff, Defendants immediately sold Plaintiff’s
20   account, demonstrating that Defendants no longer had a personal stake in the outcome.
21          27.     Throughout Plaintiff’s discussions with Defendants, Defendants’ team frequently
22   indicated that they were unfamiliar with Plaintiff’s project and their own products. Defendants’
23   team rarely answered Plaintiff’s direct questions about Defendants’ products or next steps, rather
24   they repeatedly stated they “would circle back” or “take note of that issue”.
25          28.     Plaintiff specifically hired employees for this process, hired an outside consultant,
26   canceled long-standing company events, and dedicated nearly their entire team to this project,
27   only to have Defendants express that Plaintiffs were “expecting too much” out of the Agreement
28
                                                    -5-
                                           COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 6 of 11




1    that was already in place.
2           29.     As late as February 2020, nearly a year after Defendants failed to meet Plaintiff’s
3    initial “go live” date, Plaintiff’s Project Manager unexpectedly left Defendants’ employment and
4    all other consultants on Plaintiff’s account were moved to other jobs, thus making it clear that
5    their Agreement with Plaintiff was taking a backseat to every other “go live” event that was
6    scheduled for February 2020.
7                                     FIRST CAUSE OF ACTION
8                                        Breach of Written Contract
9                                          Against All Defendants
10          30.     Plaintiff incorporates by reference the allegations in the preceding paragraphs of
11   this Complaint as though fully set forth herein.
12          31.     On or about November 27, 2018, Defendants provided a price estimate to Plaintiff
13   for all services to be contracted for. The estimate totaled $300,350 to be paid by Plaintiff to
14   Defendants for services rendered.
15          32.     On or about November 29, 2018, Plaintiff and Defendants entered into the
16   Agreement. True and correct copies of the Agreement and estimate are attached hereto and
17   incorporated herein as Exhibit 1.
18          33.     Between February 2019 and June 2020, Plaintiff paid over $100,000 to Defendants
19   through Bank of America under the Agreement despite Defendants failure to perform or provide
20   required services and products. A true and correct copy of Plaintiff’s Bank of America Leasing
21   payment schedule is attached hereto and incorporated as Exhibit 2.
22          34.     Plaintiff by and through its representatives, either fully performed or was excused
23   from performing all of the terms and conditions which it was required to perform under the
24   Agreement.
25          35.     Defendants breached the Agreement by failing to provide the contracted for
26   services and products, including critical job and subscription modules that were never provided.
27          36.     As the direct and proximate result of Defendants’ breach of the Agreement,
28
                                                     -6-
                                            COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 7 of 11




1    Plaintiff has suffered substantial damages, in an amount not less than $100,000 and believed to
2    be at least $300,000, the total of which will be proven at trial.
3                                    SECOND CAUSE OF ACTION
4                                 Fraud - Intentional Misrepresentation
5                                         Against All Defendants
6            37.     Plaintiff incorporates by reference the allegations in the preceding paragraphs of
7    this Complaint as though fully set forth herein.
8            38.     Defendants, by and through their various representatives, intentionally and
9    recklessly made false misrepresentations to Plaintiff’s representatives on multiple occasions.
10           39.     Defendants’ representations as alleged herein were false.
11           40.     Defendants knew at the time of their sales pitch to Plaintiff that they were unable
12   to meet Plaintiff’s needs. Therefore, Defendants had no intention of waiting until the “go live”
13   date to charge Plaintiff for platform fees. However, Plaintiff reasonably relied upon Defendants’
14   agreement to wait for payment until the “go live” date when deciding to sign the Agreement. In
15   fact, Defendants frequently billed Plaintiff platform and other fees and costs against budget with
16   little to no explanation.
17           41.     Defendants also knew at the time of their sales pitch, despite their promise to the
18   contrary, that their product did not include payroll capabilities. Plaintiff would therefore be
19   required to engage a third-party payroll program at an additional cost. Unfortunately, Plaintiff
20   relied on Defendants’ assurances that their software included payroll capabilities when deciding
21   to sign the Agreement.
22           42.     Defendants held themselves out as experts in their own software by providing
23   training on their personalized software. Furthermore, Defendants expressly stated that their
24   software would meet all of Plaintiff’s requirements. Therefore, Plaintiff had no reason to know
25   that Defendants’ software would not, and could not, meet all of Plaintiff’s needs based upon
26   Defendants’ assurances about their own product.
27           43.     Defendants had no reasonable grounds to believe that they could perform their
28
                                                     -7-
                                            COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 8 of 11




1    duties under the Agreement or provide products or services that satisfied Plaintiff’s needs.
2    Defendants created their software; therefore, they would have nearly exclusive knowledge on its
3    capabilities and shortfalls. Thus, prior to engaging with Plaintiff, Defendants would have known
4    that their software did not include payroll capabilities, despite their assurances to the contrary.
5    Additionally, Defendants would have known that they were unable to provide modules and
6    updates that were critical to meeting Plaintiff’s long-term needs.
7           44.     Therefore, Defendants were aware from the time when the Parties entered into the
8    Agreement that Defendants did not intend to comply with the terms of the Agreement and were
9    unable to provide products or services to meet Plaintiff’s needs.
10          45.     To date, Defendants have not produced any documentation indicating they were
11   able to perform their duties under the Agreement. Thus, even if Defendants did believe their
12   products could satisfy Plaintiff’s needs, such representation was intentional and reckless because
13   Defendants have no documentation, evidence, or the like causing them to reasonably believe so.
14   Defendants will be unable to prove that their software included payroll capabilities or vital
15   updates critical to meeting Plaintiff’s requirements because such evidence does not exist.
16          46.     Plaintiff regularly requested email and telephonic updates on their “go live” date
17   and missing modules, attended additional trainings, created meetings with Defendants’ ever-
18   changing team, and made best efforts to work with Defendants in order to ensure that Defendants’
19   software could be used as promised. Plaintiff’s requests and efforts were consistently met with
20   vague responses, unnecessary training, missed deadlines and missing products.
21          47.     Defendants also assured Plaintiff that despite the missing modules, which
22   Plaintiffs contracted for, but that Defendant failed to provide, the system would still work.
23   However, Plaintiffs discovered that the temporary fixes (band-aids) that Defendants were
24   attempting to use work around the missing modules would not allow the system to be updated.
25   Without regular system updates, Plaintiff would be required to pay for bi-annual manual updates
26   by Defendants. Plaintiffs never agreed to the additional costs. Defendants forced these bi-annual
27   updates intentionally to cause Plaintiff to continue to pay them exorbitant fees.
28
                                                    -8-
                                           COMPLAINT FOR DAMAGES
          Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 9 of 11




1            48.     Defendants, by and through their actions, intended to defraud Plaintiff and/or
2    induce Plaintiff’s reliance upon their statements.
3            49.     The facts that were the subject of misrepresentations and concealment were
4    material to Plaintiff because the products and services to be rendered were and are critical to the
5    business operations of Plaintiff.
6            50.     Plaintiff is informed and believes and thereon alleges that when Defendants made
7    the representations to Plaintiff, Defendants knew that the facts were not true, and knew that the
8    facts concealed and/or misrepresented were material to the relationship between the Parties.
9            51.     Plaintiff is further informed and believes and thereon alleges that when Defendants
10   made the misrepresentations and concealed the material facts alleged above, Defendants had no
11   intention of performing in accordance with the Agreement.
12           52.     In reasonable reliance upon the material misrepresentations and omissions, as
13   alleged above, Plaintiff was induced by fraud to enter into the Agreements and make payments
14   for services and products that were never received.
15           53.     In agreeing to enter into Agreement with Defendants, Plaintiff reasonably and
16   justifiably relied upon the fact that Defendants had the products, knowledge and experience to
17   satisfy its obligation to Plaintiff.
18           54.     Plaintiff justifiably relied upon Defendants’ representations because Defendants
19   made repeated representations and reassurances to Plaintiff that they would abide by the promises
20   and representations made to Plaintiff regarding the terms of the Agreement.
21           55.     As a direct and proximate result of Defendants’ intentional acts, omissions, and/or
22   misrepresentations, Plaintiff has been injured in an amount to be proven at trial.
23           56.     In performing the acts herein alleged, Defendants, and each of them, acted with
24   oppression, fraud and malice, or alternatively, they acted in such conscious disregard of Plaintiff’s
25   rights, that as a direct, proximate and legal result of that misconduct, Plaintiff is entitled to
26   punitive damages sufficient to punish and make an example of Defendants, and each of them, and
27   to deter such conduct in the future, in an amount to be determined at trial.
28
                                                     -9-
                                            COMPLAINT FOR DAMAGES
         Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 10 of 11




1                                      THIRD CAUSE OF ACTION
2               Unfair Business Practices [Violation of Bus. & Prof. Code § 17200, et seq.]
3                                          Against All Defendants
4            57.      Plaintiff incorporates by reference the allegations in the preceding paragraphs of
5    this Complaint as though fully set forth herein.
6            58.      Business and Professions Code Section 17200 states, in pertinent part: “…unfair
7    competition shall mean and include any unlawful, unfair or fraudulent business act or practice
8    […].”
9            59.      The definition of “Unfair Conduct” as contemplated above, at all times mentioned
10   herein, means that Defendants engaged in “unfair” business practices because their conduct, as
11   discussed above, and incorporated herein by reference, was immoral, unethical, oppressive,
12   unscrupulous, and substantially damaging to Morse Communications Inc.
13           60.      Plaintiff has suffered injury in fact and has lost money or property as a result of
14   Defendants’ unfair business practices, and Defendants have reaped unfair benefits and illegal
15   profits at Plaintiff’s expense.
16           61.      Plaintiff is entitled to immediate possession of all amounts owed to it by
17   Defendants, with interest.
18           62.      Defendants’ unfair business practices entitle Plaintiff to seek preliminary and
19   permanent injunctive relief, including but not limited to orders that Defendants account for and
20   restore to Plaintiff all payments Plaintiff made to Defendants for services and products not
21   received.
22                                        PRAYER FOR RELIEF
23           WHEREFORE, Plaintiff Morse Communications Inc., prays for judgment against
24   Defendants Oracle Corporation, NetSuite Inc., Oracle America Inc., and DOES 1 through 40 as
25   follows:
26                 1. For compensatory damages, in an amount subject to proof at trial and in excess of
27                    the minimum jurisdiction of this Court;
28
                                                    - 10 -
                                            COMPLAINT FOR DAMAGES
         Case 3:21-cv-05363 Document 1 Filed 07/13/21 Page 11 of 11




1               2. For exemplary and punitive damages, in an amount subject to proof at trial and in
2                  excess of the minimum jurisdiction of this Court;
3               3. For pre- and post-judgment interest;
4               4. For reasonable attorneys’ fees and costs of suit herein incurred;
5               5. For injunctive relief as provided by Business and Professions Code Section 17200,
6                  et seq.;
7               6. For any other and further relief that the court considers proper.
8                                    REQUEST FOR JURY TRIAL
9           Plaintiff hereby demands a jury in the trial of this matter.
10

11                                                         UPLIFT LAW, PC
12

13   Dated: July 13, 2021                  By: ____________________________________
                                                        Melissa G. Fulgencio, Esq.
14
                                                        Attorneys for Plaintiff,
15                                                      Morse Communications, Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   - 11 -
                                           COMPLAINT FOR DAMAGES
